Title: To Benjamin Franklin from François-Simon Defay-Boutheroue, 12 January 1784
From: Defay-Boutheroue, François-Simon
To: Franklin, Benjamin


          
            Monsieur,
            à orléans le 12 janvier 1784
          
          L’accueil dont votre excellence honore ceux qui cultivent les sciences, m’enhardit à vous supplier d’agréer un exemplaire d’un ouvrage de ma Composition, intitulé La nature considérée dans plusieurs de ses opérations, ou Mémoires et observations sur diverses parties de l’histoire naturelle, et d’en faire passer un autre à l’illustre sociéte de philadelphie, que vous présidés si dignement. Le bien que les ouvrages périodiques, et notamment le Mercure de france, le journal enciclopedique, et le journal de l’orléanois, viennent de dire de cet ouvrage, au commencement de ce mois,

m’a déterminé à vous supplier de m’accorder cette grace. Je ne dissimulerai point à votre excellence combien je tiendrois a honneur que la Savante Societé daignat m’associer à ses travaux, si elle trouvoit dans mon ouvrage quelque chose qui pût fixer son attention; cependant, dans le cas ou cette composition ne vous parôitroit pas mériter cet honneur, je vous supplie néanmoins de l’agréer comme un hommage de mes sentimens respectueux.
          Puis-je espérer, Monsieur, que votre excellence me fera savoir si je ne me suis pas trop flatté en espérant qu’elle daignera permettre que je lui fasse passer ces deux exemplaires?
          Je suis avec respect, Monsieur, de votre excellence Le très-humble et très-obeissant serviteur
          
            De faÿ de la Société Royale des Sciences de Montpellier et de la Société de phisique d’histoire naturelle et des arts d’orléans, demeurant rue Sainte Catherine à orléans
          
         
          Endorsed: Mons de Fay 1784
        